DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE 10 2017 205 310.0, filed on 03/29/2017 in Germany.

	Information Disclosure Statement
The IDS filed on 09/25/2019; and 06/11/2021 have been considered and made of record.

Oath/Declaration
The oath/declaration filed on 01/09/2020 are acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 7-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mergener et al. [US 2016/0311094].
Regarding claim 1, Mergener et al., disclose an electronic module (200, figures 1-27), and comprising: 
at least one cover unit (600, figures 8-12); 
at least one electronic unit (figures 8-10) that is connected in a captive manner to the at least one cover unit; and 
at least one contacting unit (636, figure 10) that includes: 
at least one contact element (638a-638d, figure 10) configured to one or more of contact a source of electrical energy (400, figures 1 and 5-6) and transmit electronic data (paragraph 0101), and 
at least one fixing element (416, figures 5-6) configured to mechanically fix the cover unit (632, 642, figure 10), the at least one contact element at least partially arranged on the at least one fixing element. 
Regarding claim 7, Mergener et al., disclose wherein the at least one contacting unit includes at least one plug-in connection element (622, figure 9) on which the at least one contact element is arranged.
Regarding claim 8, Mergener et al., disclose wherein the at least one contact element is at least partially arranged within a cover wall (638a-638d, figure 10) of the at least one cover unit.
Regarding claim 9, Mergener et al., disclose wherein the at least one fixing element is configured as a bayonet closure (642, figure 10).
Regarding claim 10, Mergener et al., disclose a tool (figures 1-27), and comprising: 

at least one cover unit (600, figures 8-12), 
at least one electronic unit (figures 8-10) connected in a captive manner to the at least one cover unit, and at least one contacting unit that includes: 
at least one contact element (638a-638d, figure 10) configured to one or more of contact a source of electrical energy (400, figures 1 and 5-6) and transmit electronic data (paragraph 0101), and 
at least one fixing element (416, figures 5-6) configured to mechanically fix the cover unit (642, figure 10), the at least one contact element at least partially arranged on the at least one fixing element. 
Regarding claim 11, Mergener et al., disclose wherein the electronic unit is configured for a hand-held machine tool (200, figure 2).
Regarding claim 12, Mergener et al., disclose wherein the at least one fixing element (632, figure 9) is configured to mechanically fix the cover unit to a tool.
Regarding claim 13, Mergener et al., disclose wherein the tool is configured as a hand-held machine tool (200, figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Mergener et al.
Regarding claim 2, Mergener et al. disclose wherein the at least one contact element is configured for contacting with one or more of the source of electrical energy and a further electronic unit (the contact unit 636 provided electrically connection between the contacts 412a-d of the source of electrical energy 400 and another contacts 622 to the tool).
Mergener et al. disclose wherein the claimed invention except for the at least one contact element is configured for an axial contacting with one or more of the source of electrical energy and a further electronic unit.
It would have been an obvious matter of design choice to set the at least one contact element for an axial contacting with one or more of the source of electrical energy and a further electronic unit of Mergener et al., since such a modification would have involved a new setting with an axial contacting therebetween two contacts with no change in the respective functions of those contacting elements, and the new setting of the axial contacting elements provides similar results; one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a).  Ex Parte Smith, 83 USPQ.2d at 1518-19 (BPAI, 2007) (citing KSR, 127 S. Ct. at 1740, 82 USPQ2d at1396).
Regarding claim 3, Mergener et al. disclose wherein the at least one contact element is configured for contacting with one or more of the source of electrical energy and a further electronic unit (the contact unit 636 provided electrically connection between the contacts 412a-d of the source of electrical energy 400 and another contacts 622 to the tool).
Mergener et al., disclose the claimed invention except for wherein the at least one contact element is configured for a radial contacting with one or more of the source of electrical energy and a further electronic unit.
	It would have been an obvious matter of design choice to set the at least one contact element for a radial contacting with one or more of the source of electrical energy and a further electronic unit of Mergener et al., since such a modification would have involved a new setting with a radial contacting therebetween two contacts with no change in the respective functions of those contacting elements, and a new setting of the radial contacting elements provides similar results; one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a).  Ex Parte Smith, 83 USPQ.2d at 1518-19 (BPAI, 2007) (citing KSR, 127 S. Ct. at 1740, 82 USPQ2d at1396).

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mergener et al., as modified, as applied to claim 1 above, and further in view of Rejman et al. [US 9,216,505].
Regarding claim 4, Mergener et al., as modified, discloses the claimed invention except for at least one expansion unit being configured to couple with the at least one electronic unit and to provide a functional expansion of the at least one electronic unit.
	Rejman et al., disclose a hand tool module (18a, 18b, figures 1-2) comprising at least one electronic unit (10b’, figure 2) disposed therein, and at least one expansion unit (40b, figure 2) being configured to couple with the at least one electronic unit and to provide a functional expansion of the at least one electronic unit.

Regarding claim 6, Mergener et al., disclose at least one communication unit (684, figure 16, paragraph 0107).
	 Mergener et al., disclose the claimed invention except for wherein the at least one expansion unit includes at least one communication unit configured to wirelessly transmit data.
It would have been to one of ordinary skill in the art at the time the invention was made to set the at least one communication unit configured to wirelessly transmit data on the expansion unit instead of setting on the at least one electronic unit of the electronic module of Mergener et al., as modified, as suggested of Rejman et al., for the same purpose of providing wireless transmit data therefrom the electronic module.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claim 5 discloses the combination features of “wherein the at least one expansion unit exhibits at least one bottom element configured at least to seal a receiving space in which the at least one electronic unit is arranged.”  These features, in conjunction .
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gass et al. [US 7,540,334] disclose power tools;
Mastaler et al. [US 2004/0160212] disclose battery adapter for a cordless power tool system and related method; and
Furui et al. [US 9,595,839] disclose adapter for power tools.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Hung S. Bui/
Primary Examiner, Art Unit 2841
02/25/2022